                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

Cody B.,                                          §
                                                  §
               Plaintiff,                         §
                                                  §
v.                                                §   Civil Action No. 3:17-CV-2601-D
                                                  §
NANCY A. BERRYHILL, ACTING                        §
COMMISSIONER OF THE SOCIAL                        §
SECURITY ADMINISTRATION,                          §
                                                  §
               Defendant.                         §

                                              ORDER

       After reviewing all relevant matters of record in this case, including the findings,

conclusions, and recommendation of the United States Magistrate Judge, in accordance with 28

U.S.C. § 636(b)(1), the undersigned district judge is of the opinion that the findings and conclusions

of the magistrate judge are correct and they are adopted as the findings and conclusions of the court.

       Accordingly, the decision of the Commissioner is reversed in part, and this matter is

remanded to the Commissioner for further proceedings.

       SO ORDERED.

       February 21, 2019.



                                               _________________________________
                                               SIDNEY A. FITZWATER
                                               SENIOR JUDGE
